      Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA


 SECURITIES AND EXCHANGE COMMISSION,

                                     Plaintiff,
                                                             Case 4:19-cv-00420
                           v.

 CAMBRIDGE CAPITAL GROUP ADVISORS,
 LLC, et al.,

                                     Defendants.


       FINAL JUDGMENT AS TO DEFENDANT PHILLIP TIMOTHY HOWARD

       The Securities and Exchange Commission having filed a Complaint and Defendant Phillip

Timothy Howard having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment without

admitting or denying the allegations of the Complaint (except as to jurisdiction and except as

otherwise provided herein in paragraph VIII); waived findings of fact and conclusions of law; and

waived any right to appeal from this Final Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 2 of 9




       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person,

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any client or

prospective client, or (ii) disseminating false or misleading documents, materials, or information

or making, either orally or in writing, any false or misleading statement in any communication

with any client or prospective client, about:

(A) any investment strategy or investment in securities,

(B) the prospects for success of any product or company,

(C) the use of client funds,

(D) compensation to any person,

(E) Defendant’s qualifications to advise clients; or

(F) the misappropriation of client funds or investment proceeds.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).


                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933


                                                  2
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 3 of 9




(“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means

or instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser,

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any client or

prospective client, or (ii) disseminating false or misleading documents, materials, or information

or making, either orally or in writing, any false or misleading statement in any communication

with any client or prospective client, about:

(A) any investment strategy or investment in securities,

(B) the prospects for success of any product or company,

(C) the use of client funds,

(D) compensation to any person,

(E) Defendant’s qualifications to advise clients; or

(F) the misappropriation of client funds or investment proceeds.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,



                                                 3
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 4 of 9




agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Sections 206(1) and

206(2) of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and 80b-

6(2)], by using the mails or any means or instrumentality of interstate commerce:

       (a)     to employ any device, scheme, or artifice to defraud any client or prospective client;

or

       (b)     to engage in any transaction, practice, or course of business which operates as a

fraud or deceit upon any client or prospective client,

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any client or

prospective client, or (ii) disseminating false or misleading documents, materials, or information

or making, either orally or in writing, any false or misleading statement in any communication

with any client or prospective client, about:

(A) any investment strategy or investment in securities,

(B) the prospects for success of any product or company,

(C) the use of client funds,

(D) compensation to any person,

(E) Defendant’s qualifications to advise clients; or

(F) the misappropriation of client funds or investment proceeds.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who



                                                  4
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 5 of 9




receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Section 206(4) of the

Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-8(a) thereunder [17 C.F.R. § 275.206(4)-

8(a)], by using the mails or any means or instrumentality of interstate commerce, while engaged

in the business of advising a pooled investment vehicle for compensation as to the advisability of

investing in, purchasing or selling securities:

       (a)     to make any untrue statement of a material fact or omit to state a material fact

               necessary to make the statements made, in the light of the circumstances under

               which they were made, not misleading, to any investor or prospective investor in a

               pooled investment vehicle, or

       (b)     otherwise engage in any act, practice, or course of business that is fraudulent,

               deceptive, or manipulative, with respect to any investor or prospective investor in

               a pooled investment vehicle, by

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any client or

prospective client, or (ii) disseminating false or misleading documents, materials, or information

or making, either orally or in writing, any false or misleading statement in any communication

with any client or prospective client, about:

(A) any investment strategy or investment in securities,

(B) the prospects for success of any product or company,



                                                   5
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 6 of 9




(C) the use of client funds,

(D) compensation to any person,

(E) Defendant’s qualifications to advise clients; or

(F) the misappropriation of client funds or investment proceeds.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                 V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 207 of the Advisers Act [15 U.S.C.

§ 80b-7] by willfully making untrue statements of material fact in Forms ADV filed with the

Commission, or willfully omitting to state in such Forms ADV any material facts required to be

stated therein.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                 VI.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for a civil penalty in the amount of $385,536 under Section 20(d) of the Securities Act



                                                  6
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 7 of 9




[15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section

209(e) of the Advisers Act, [15 U.S.C. § 80b-9(e)]. Defendant shall satisfy this obligation by

paying $385,536 to the Securities and Exchange Commission within 30 days after entry of this

Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from     a     bank     account      via     Pay.gov      through     the     SEC      website      at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Phillip Timothy Howard as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant.

       Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961. The Commission shall hold the funds, together with any interest and income earned

thereon (collectively, the “Fund”), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court’s approval.


                                                  7
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 8 of 9




Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be paid

as civil penalties pursuant to this Judgment shall be treated as penalties paid to the government for

all purposes, including all tax purposes. To preserve the deterrent effect of the civil penalty,

Defendant shall not, after offset or reduction of any award of compensatory damages in any

Related Investor Action based on Defendant’s payment of disgorgement in this action, argue that

[it, he, she] is entitled to, nor shall he further benefit by, offset or reduction of such compensatory

damages award by the amount of any part of Defendant’s payment of a civil penalty in this action

(“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty Offset,

Defendant shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

Commission’s counsel in this action and pay the amount of the Penalty Offset to the United States

Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be deemed an

additional civil penalty and shall not be deemed to change the amount of the civil penalty imposed

in this Judgment. For purposes of this paragraph, a “Related Investor Action” means a private

damages action brought against Defendant by or on behalf of one or more investors based on

substantially the same facts as alleged in the Complaint in this action.




                                                  8
       Case 4:19-cv-00420-RH-MJF Document 117 Filed 10/03/20 Page 9 of 9




                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.


                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation of the federal securities laws

or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                 X.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

       SO ORDERED on October 3, 2020.

                                               s/Robert L. Hinkle
                                               United States District Judge



                                                  9
